Judgment unanimously affirmed. Memorandum: Defendant contends that his conviction of sexual abuse in the first degree and attempted rape in the first degree was against the weight of the evidence. Upon the exercise of our factual review power, we conclude that the trier of fact gave "the evidence the weight it should be accorded” (People v Bleakley, 69 NY2d 490, 495). Defendant also contends that the court sua sponte should have inquired into his fitness to proceed to trial. Although at the time of trial defendant was taking Dilantin and phenobarbital to control his epilepsy, there is no basis in the record to conclude that defendant was incompetent to stand trial (see, People v Telehany, 186 AD2d 1068; People v Ross, 185 AD2d 661; People v Swan, 158 AD2d 158, lv denied 76 NY2d 991). (Appeal from Judgment of Cattaraugus County Court, Kelly, J. — Attempted Rape, 1st Degree.) Present — Boomer, J. P., Pine, Lawton, Boehm and Davis, JJ.